On Motion for Rehearing.
NORTHCUTT, Justice.
Heretofore an opinion was rendered in this case in which the judgment of the trial court was reversed and judgment was rendered for the appellant. Appellees duly filed a motion for rehearing and, upon further consideration of the cause in the light of such motion, it is the opinion of the majority of the Court that it was error to reverse and render this case and that the record requires that the judgment of the trial court be affirmed. Accordingly, the judgment of the trial court is affirmed upon the principles stated in this opinion which is rendered in lieu of the original opinion in the cause which is withdrawn.
Appellee, Arnelie Rutherford Shaw, joined pro forma by her husband, John R. Shaw, filed suit against appellant for the cancellation and setting aside of a general warranty deed dated December 14, 1951 in Which appellant, Maie Rogers Carnohan, was named as grantee. In answer to the suit, appellant denied generally appellees’ allegations, filed a cross-action in the nature of an action in trespass to try title and sought judgment for title and possession of the tract of land described in the deed in issue and also asked judgment for accumulated rents and revenues from the land. Will Rogers was impleaded as a third party defendant as the holder of the rents and revenues but since he filed a disclaimer and is not a necessary party to this appeal, any issue as to his rights is not material here as the rents from the land follow the title. Appellees, in answer to appellants’ pleading in trespass to try title, pleaded not guilty of the injuries complained of by appellant. Appellees attacked the deed in issue dated December 14, 1951 on the grounds that the grantor therein, Stella Rogers Rutherford, now deceased, did not possess mental capacity to execute such deed. In answer to the sole issue submitted to it, the jury found that, on December 14, 1951, when she executed the deed, Stella Rogers Rutherford was not mentally able to understand the nature and effect of the deed and the consequences of her act in signing it. As a result of this verdict, the trial court rendered judgment setting aside and cancelling the deed in issue declaring it null and void and without effect and ordered that this appellant take nothing by her cross-action against any of the parties.
It is clearly shown by the record that this case was tried upon the theory that appellant was claiming this property under and *428by virtue of the deed dated December 14, 1951. It is here noted 'that a deed dated October 19, 1949 was introduced in evidence by appellant-and this deed and the deed in issue dated December 14, 1951 are identical in language and punctuation other than immaterial elements such as the heading as to the state and like matters. The undisputed evidence also reveals that this last deed, dated December 14, 1951, was brought by a young attorney and his secretary to Stella Rogers Rutherford and that she signed it and delivered it back to the attorney and instructed him to get it recorded. Since the two deeds are identical, it is beyond dispute that said attorney must have had in his possession the first deed in order to draw the last deed as a duplicate thereof. It is also a sound presumption from the facts that the two deeds could not be identical unless the last deed was copied fr.om the first deed. There is no testimony that Stella Rutherford ever received back, from said attorney, the first deed of the date of October 19, 1949, whereby she could have had the same in her possession for delivery to appellant. Neither is there any testimony in the record that any person ever saw Stella Rogers Rutherford actually hand over and deliver the deed in question to the appellant. It is only by a wide stretch of the imagination that it can even be vaguely assumed that this first deed was ever delivered to appellant. The only evidence that even hints at delivery of the first deed is found in the testimony of appellant’s son, Ray Carnohan. Ray Carnohan was asked what he recommended in regard to appellant’s preacher advising that another deed should be drawn by an attorney in lieu of the first deed dated October 19, 1949. He testified that he told appellant and her sister, grantee and grantor respectively in the first deed, to have a lawyer draw another deed. Carnohan was then asked “Do you know whether or not your aunt also gave that deed to your mother?” He answered “Yes”. This is all the testimony in the record that might even infer that the first deed was the one referred to by Carnohan.
On the issue of delivery or non-delivery of the first deed, the undisputed evidence reveals the following facts as to non-delivery of the same. Stella Rogers Rutherford had only one child, a son who died October 16, 1949 and was buried October 21, 1949. Ap-pellee is the only child of this son. The first deed was executed while the only child of Stella Rogers Rutherford was lying a corpse and such deed was left with Reverend Huntley, subject to the control of the grantor, where it remained until Stella Rogers Rutherford, the grantor, took the same back from Reverend Huntley on November 18, 1951 only 29 days before her death. The undisputed testimony of appellant’s son, Ray Carnohan, is that a young attorney prepared the last deed and brought the same to Stella Rogers Rutherford for execution in lieu of the first deed. He further testified that Stella Rogers Rutherford signed this last deed and told the attorney to have it recorded. The deed was acknowledged by the grantor December 14, 1951 before Alice C. Remington and was filed for record December 19, 1951, two days after the death of Mrs. Rutherford.
This case was tried upon the theory that appellant became the owner of the property in issue by virtue of the deed dated December 14, 1951. But, as to this deed, the jury found that Stella Rogers Rutherford was not mentally competent to understand the nature and effect of the deed and the consequences of her action in signing it. It follows that since the attorney drawing this last deed unquestionably had in his possession the first deed from which he drew the second and last deed that the first deed was as yet undelivered to appellant by the grantor, Stella Rogers Rutherford. If she did not have the mental capacity to execute and deliver the last deed at such time, as found by the jury, she also lacked the mental capacity at such time to deliver the first deed. No issue was requested to be submitted to the jury by either party and none was submitted by the court as to whether there was a delivery of the first deed. It must be presumed, therefore, that the trial court’s finding as to such fact supports the judgment and that there was no delivery of the first deed. The record fully supports such a finding. The record *429is undisputed that Stella Rogers Rutherford retained control over the first deed left with Reverend Huntley and the undisputed rec-ord reveals that she did secure the deed back from Reverend Huntley as she had the right to do. There is no attempt made in this entire record to show that any deed (either the one dated October 19, 1949 or December 14, 1951) was ever delivered by Stella Rutherford to appellant at any time other than at the specific time the jury found Mrs. Rutherford was not mentally competent to understand the effect of the deed and the consequences of her act. Un-, der this record, if Stella Rutherford had ever delivered the deed dated October 19, 1949 she would have had to deliver the same at a time following the date she signed the deed dated December 14, 1951 and at such time, under the findings of the jury, she was not mentally competent to understand the nature and effect of her acts. The question of whether there has, in fact, been a delivery of a deed is one for triers of facts. The issue of what constitutes delivery is one of law. Ragland v. Kelner, 148 Tex. 132, 221 S.W.2d 357; Kuhn v. Downs, Tex.Civ.App., 208 S.W.2d 154.
Appellant presents her appeal upon one point of error and that is:
“The court erred in overruling the defendant’s motion for judgment in this case.”
It is undisputed in this record that Reverend Huntley told Mrs. Rutherford to get an attorney to draw another deed in lieu of the first deed which he had drawn. It is likewise undisputed that appellant’s son, Ray Carnohan, told her to carry out Reverend Huntley’s instructions in the matter and have a new deed drawn by an attorney. It is likewise undisputed that she did get the first deed back from Huntley, as she had the right to do, and that she did have, an attorney to draw a new deed in lieu of the first deed and instructed this attorney to have the second deed recorded. If Stella Rogers Rutherford had mental capacity to get this first deed back and have a new deed drawn in the place of it, then, by that act, she created a new instrument and revoked the first deed which was not then subject to delivery. On the other hand, if she did not have the mental capacity to execute and deliver this last deed which revoked the first deed, and the jury found she did not have such mental capacity; then, by the same line of reasoning, she did not have mental capacity to make delivery of the first deed at the time she would have had to deliver the same as revealed by the undisputed record in this case.
It was wholly within the province of the trial judge to determine what constituted, delivery and as to whether the first deed was delivered under this record. It must be presumed here that the trial judge found such fact in support of his judgment and the record overwhelmingly supports a finding of non-delivery of the first deed upon which appellant now seeks to rely in this court.
The judgment of the trial court is affirmed.